                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                          Plaintiff,

                    v.

    JOHNNYLEE PRESTON BURK,                     Case No. 3:15-cr-00088-SLG-3

                          Defendant.



                  ORDER REGARDING MOTION TO PROCEED PRO SE AND
                   SUPPLEMENTAL AMENDED 28 U.S.C. § 2255 MOTION

         On October 21, 2020, the Court issued an order dismissing defendant Johnnylee

Preston Burk’s second or successive 28 U.S.C. § 2255 motion for lack of jurisdiction

because Mr. Burk had not first obtained the Ninth Circuit’s permission to such a motion.1

Later that same day, the Court received in the mail two pro se filings from Mr. Burk: a

“Motion to Proceed Pro Se” (Docket 299) and a “Supplemental Amended § 2255” (Docket

300). No government response is necessary for the Court’s determination of these filings.

         In his motion to proceed pro se, Mr. Burk sees to “enter into this matter pro se in

order to litigate the current § 2255 proceedings.”2 The Court declines to allow Mr. Burk

to proceed pro se because there are no “current § 2255 proceedings” in which he could

represent himself. The Court has already dismissed the second/successive § 2255




1
    Docket 298.
2
    Docket 299 at 1.




           Case 3:15-cr-00088-SLG Document 301 Filed 10/23/20 Page 1 of 3
motion.3

         Because the Court will not allow Mr. Burk to appear pro se at this time, Mr. Burk

has no authority to file a pro se “Supplemental Amended § 2255.”4 However, even if the

Court considered the “Supplemental Amended § 2255” motion on its merits, it would not

change the outcome. In his “Supplemental Amended § 2255,” Mr. Burk asserts that his

newly filed § 2255 motion is an amendment of his prior § 2255 motion and not a prohibited

second or successive § 2255 motion.5 This is the same issue already addressed by Mr.

Burk’s counsel and determined by the Court in its order at Docket 298. Mr. Burk also

contends that he “withdraws any question of the Amended § 2255 needing a [certificate

of appealability] from the Ninth Circuit Court of Appeals [because] it does not require [sic]

to receive a COA and such legal arguments or questions are going to waste the Court

and the government’s time litigating a non-issue.”6 Mr. Burk—or even his counsel—have

no authority to withdraw a question of jurisdiction, because district courts have an

independent obligation to determine whether they have jurisdiction to hear a § 2255

claim.7 In short, jurisdiction is not an issue that a party can dismiss or withdraw, as Mr.



3
    Docket 298.
4
 D. Ak. L. Civ. R. 11.1(a)(3) (“A party who has appeared by counsel may not thereafter act on the
party’s own behalf in the action unless an order of withdrawal of counsel has been entered by the
court.”); D. Ak. L. Crim. R. 1.1(b) (adopting the Local Civil Rules in criminal proceedings).
5
    Docket 300 at 2.
6
    Docket 300 at 2.
7
  Hernandez v. Campbell, 204 F.3d 861, 865 (9th Cir. 2000) (per curiam) (“Federal courts are
always ‘under an independent obligation to examine their own jurisdiction,’ and a federal court
may not entertain an action over which it has no jurisdiction.”); Scholastic Entm't, Inc. v. Fox
Entm't Grp., Inc., 336 F.3d 982, 985 (9th Cir. 2003) (“It has long been held that a judge can dismiss
sua sponte for lack of jurisdiction.”).

Case No. 3:15-cr-00088-SLG, United States v. Burk
Order Re Motion to Proceed Pro Se and Supplemental Amended § 2255
Page 2 of 3
           Case 3:15-cr-00088-SLG Document 301 Filed 10/23/20 Page 2 of 3
Burk seeks to do. Thus, even if Mr. Burk’s counsel had not addressed the issue of

whether he was filing a second or successive § 2255 motion—which counsel properly

addressed in light of the procedural posture of this case and in correct anticipation that

the Court would consider this issue—the Court would still have dismissed the

unauthorized § 2255 motion.

      In light of the foregoing, IT IS ORDERED that the motion at Docket 299 is DENIED

and the motion at Docket 300 is DISMISSED.

      DATED this 22nd day of October, 2020, at Anchorage, Alaska.


                                                  /s/ Sharon L. Gleason_____________
                                                  UNITED STATES DISTRICT JUDGE




Case No. 3:15-cr-00088-SLG, United States v. Burk
Order Re Motion to Proceed Pro Se and Supplemental Amended § 2255
Page 3 of 3
        Case 3:15-cr-00088-SLG Document 301 Filed 10/23/20 Page 3 of 3
